Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites first and second calculations for position adjustment based on position and lighting information, which but for the recitation of generic computing components is reasonably capable of being performed mentally.
     This judicial exception is not integrated into a practical application because the plurality of infrared elements being associated a user and user device are recited generically so as to generally link the abstract idea to the field of position adjustment; the one or more memories and processors represent mere instructions to apply the abstract idea; .receiving position and lighting data represents insignificant extra-solution activity, 2106.05(g); and the implementation at least one position adjustment is recited generically so as to represent insignificant extra solution activity and/or generally link the abstract idea to the field of position adjustment (e.g. implement could mean controlling a controller but with effectuating an actual adjustment of the infrared elements).
     The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as recited above the memory and processor are generic computing components which represent instructions to apply the abstract idea, and the receiving position and lighting information represent tangential data gathering activities known to be well-known, conventional, and routine, 2106.05(d), infra cited prior art for receiving position and lighting data
  Claims 2-7 generally link the abstract idea to the field of position adjustment based upon image capture devices, video, touchscreen, keypad, and arranging infrared elements around a perimeter of a touchscreen, 2106.05(h).  Moreover, the claimed recognition limitations are an expansion of a mental process for determining position, proximity, or identity of an object. 
   Claims 9-14 and 16-20 are rejected under the same rationale. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10877499. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘499 teaches each and every element of ‘950.


PG/PUB 20210116950
USPN 10877499
1. A device, comprising:
a plurality of infrared elements associated with an input element,
the plurality of infrared elements being movable relative to a surface of the device;
one or more memories; and
one or more processors, communicatively coupled to the one or more memories, configured to:
receive position information from a sensor,
the position information indicating a position of a user of the device and an element proximate to the user;
receive lighting information from the sensor,
the lighting information indicating lighting conditions proximate to the device or the user;
calculate a first position adjustment or a first intensity adjustment for a first infrared element, of the plurality of infrared elements, based on the position information and the lighting information;
calculate a second position adjustment or a second intensity adjustment for a second infrared element, of the plurality of infrared elements, based on the position information and the lighting information; and
implement at least one of the first position adjustment or the first intensity adjustment and at least one of the second position adjustment or the second intensity adjustment.
2. The device of claim 1, wherein the element comprises:
an image capture device, or
a video capture device.
3. The device of claim 1, wherein the input element includes one or more of:
a touchscreen display, or
a keypad.
4. The device of claim 1, wherein the sensor includes one or more of:
an image capture device, or
an optical sensor.
5. The device of claim 1, wherein the plurality of infrared elements are associated with a touchscreen display in one or more following ways:
wherein the plurality of infrared elements are arranged around a perimeter of the touchscreen display,
wherein the plurality of infrared elements are arranged around a portion of the perimeter of the touchscreen display, or
wherein the plurality of infrared elements are arranged behind a screen of the touchscreen display.
6. The device of claim 1, where the one or more processors are further to:
recognize the element based on facial recognition techniques or object recognition techniques.
7. The device of claim 1, wherein the plurality of infrared elements are energized based on the position of the user.
8. A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising:
one or more instructions that, when executed by one or more processors of a device, cause the device to:
receive position information from a sensor,
the position information indicating a position of a user of the device and an element proximate to the user;
receive lighting information from the sensor,
the lighting information indicating lighting conditions proximate to the device or the user;
calculate a first position adjustment or a first intensity adjustment for a first infrared element, of a plurality of infrared elements, based on the position information and the lighting information,
the plurality of infrared elements being associated with an input element of the device;
calculate a second position adjustment or a second intensity adjustment for a second infrared element, of the plurality of infrared elements, based on the position information and the lighting information; and
implement at least one of the first position adjustment or the first intensity adjustment and at least one of the second position adjustment or the second intensity adjustment.
9. The non-transitory computer-readable medium of claim 8, wherein the element comprises:
an image capture device, or
a video capture device.
10. The non-transitory computer-readable medium of claim 8, wherein the input element includes one or more of:
a touchscreen display, or
a keypad.
11. The non-transitory computer-readable medium of claim 8, wherein the sensor includes one or more of:
an image capture device, or
an optical sensor.
12. The non-transitory computer-readable medium of claim 8, wherein the plurality of infrared elements are associated with a touchscreen display in one or more following ways:
wherein the plurality of infrared elements are arranged around a perimeter of the touchscreen display,
wherein the plurality of infrared elements are arranged around a portion of the perimeter of the touchscreen display, or
wherein the plurality of infrared elements are arranged behind a screen of the touchscreen display.
13. The non-transitory computer-readable medium of claim 8, wherein the one or more instructions further cause the device to:
recognize the element based on facial recognition techniques or object recognition techniques.
14. The non-transitory computer-readable medium of claim 8, wherein the plurality of infrared elements are energized based on the position of the user.
15. A method, comprising:
receiving, by a device, position information from a sensor,
the position information indicating a position of a user of the device or an element proximate to the user, and
the device including:
an input element, and
a plurality of infrared elements associated with the input element;
receiving, by the device, lighting information from the sensor,
the lighting information indicating lighting conditions proximate to the device and the user;
calculating, by the device, a first position adjustment or a first intensity adjustment for a first infrared element, of the plurality of infrared elements, based on the position information and the lighting information;
calculating, by the device, a second position adjustment or a second intensity adjustment for a second infrared element, of the plurality of infrared elements, based on the position information and the lighting information; and
implementing, by the device, at least one of the first position adjustment or the first intensity adjustment and at least one of the second position adjustment or the second intensity adjustment.
16. The method of claim 15, wherein the element proximate to the user comprises:
an image capture device, or
a video capture device.
17. The method of claim 15, wherein the input element includes one or more of:
a touchscreen display, or
a keypad.
18. The method of claim 15, wherein the sensor includes one or more of:
an image capture device, or
an optical sensor.
19. The method of claim 15, wherein the plurality of infrared elements are associated with a touchscreen display in one or more following ways:
wherein the plurality of infrared elements are arranged around a perimeter of the touchscreen display,
wherein the plurality of infrared elements are arranged around a portion of the perimeter of the touchscreen display, or
wherein the plurality of infrared elements are arranged behind a screen of the touchscreen display.
20. The method of claim 15, further comprising:
recognizing the element based on facial recognition techniques or object recognition techniques.

1. A device, comprising:
a plurality of infrared elements associated with an input element,
the plurality of infrared elements being movable relative to a surface of the device;
one or more memories; and
one or more processors, communicatively coupled to the one or more memories, configured to:
receive position information from a sensor,
the position information indicating a position of a user of the device and a position of a person proximate to the user;
receive lighting information from the sensor,
the lighting information indicating lighting conditions around the device and the user;
calculate a first position adjustment and a first intensity adjustment for a first infrared element, of the plurality of infrared elements, based on the position information indicating the position of the user of the device and the position of the person proximate to the user and lighting information indicating lighting conditions around the device and the user;
calculate a second position adjustment and a second intensity adjustment for a second infrared element, of the plurality of infrared elements, based on the position information and the lighting information; and
implement the first position adjustment and the second position adjustment and the first intensity adjustment and the second intensity adjustment to enable the first infrared element and the second infrared element, when illuminated, to reflect light away from the input element and to prevent image or video capture of data while input by the user.
2. The device of claim 1, where the device includes one of:
a kiosk device,
an automated teller machine (ATM) device, or
a point of sale (POS) device.
3. The device of claim 1, where the plurality of infrared elements are associated with a touchscreen display.
4. The device of claim 3, where the plurality of infrared elements are arranged around a perimeter of the touchscreen display.
5. The device of claim 3, where the plurality of infrared elements are disposed behind a screen of the touchscreen display.
6. The device of claim 1, where the plurality of infrared elements are associated with a keypad.
7. The device of claim 1, where the plurality of infrared elements are movable within openings provided in a portion of the device.
8. A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to:
receive position information from a sensor of the device,
the position information indicating a position of a user of the device and a position of an image capture device proximate to the user;
receive lighting information from the sensor of the device,
the lighting information indicating lighting conditions around the device and the user;
calculate a first position adjustment and a first intensity adjustment for a first infrared element based on the position information and the lighting information,
the first infrared element being associated with an input element;
calculate a second position adjustment and a second intensity adjustment for a second infrared element based on the position information and the lighting information,
the second infrared element being associated with the input element; and
implement the first position adjustment and the second position adjustment and the first intensity adjustment and the second intensity adjustment to enable the first infrared element and the second infrared element, when illuminated, to reflect light away from the input element and to prevent image or video capture of data while input by the user.
9. The non-transitory computer-readable medium of claim 8, where the first position adjustment includes adjusting the first infrared element to a first particular angle relative to a surface of the device, and
where the second position adjustment includes adjusting the second infrared element to a second particular angle relative to the surface of the device.
10. The non-transitory computer-readable medium of claim 8, where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
continuously receive the position information and the lighting information during a transaction associated with the user; and
continuously re-adjust the first infrared element and the second infrared element, during the transaction associated with the user, based on the position information and the lighting information.
11. The non-transitory computer-readable medium of claim 8, where the first infrared element and the second infrared element are LEDS directed at different vertical angles.
12. The non-transitory computer-readable medium of claim 8, further comprising:
a plurality of infrared elements, and
where the input element includes a display device and a keypad,
wherein a first subset of the plurality of infrared elements is provided around the display device, and
wherein a second subset of the plurality of infrared elements is provided as a backlight behind the keypad.
13. The non-transitory computer-readable medium of claim 8, where the first position adjustment includes adjusting the first infrared element to a particular angle relative to a surface of the device, and rotating the first infrared element to a particular position along a circular plane of the surface.
14. The non-transitory computer-readable medium of claim 8, where the device includes one of:
a kiosk device,
an automated teller machine (ATM) device, or
a point of sale (POS) device.
15. A method, comprising:
detecting, by a device, a presence of a user of the device,
the device including:
an input element to receive input data from the user, and
a plurality of infrared elements associated with the input element,
the plurality of infrared elements being rotatable relative to a surface of the device;
determining, by the device, position adjustments for the plurality of infrared elements based on a position of the user relative to the device,
the position adjustments including adjusting a first infrared element of the plurality of infrared elements and a second infrared element of the plurality of infrared elements to a particular angle relative to the surface of the device;
determining, by the device, intensity adjustments for the plurality of infrared elements based on the position of the user relative to the device and based on lighting conditions around the device and the user; and
implementing, by the device, the position adjustments and the intensity adjustments for the plurality of infrared elements, enabling the plurality of infrared elements, when illuminated, to reflect light away from the input element and to prevent image or video capture of the input data while input by the user.
16. The method of claim 15, where the first infrared element includes an infrared light-emitting diode (LED).
17. The method of claim 15, where the device includes one of:
a kiosk device,
an automated teller machine (ATM) device, or
a point of sale (POS) device.
18. The method of claim 15, where the plurality of infrared elements are one or more of:
arranged around the input element, or
provided as a backlight behind the input element.
19. The method of claim 15, where the plurality of infrared elements include multiple LEDs that are directed at different vertical angles.
20. The method of claim 15, where the plurality of infrared elements, when illuminated, are configured to prevent a video capture device, associated with a person proximate to the user, from capturing a video of the input data.













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


receive position information from a sensor, the position information indicating a position of a user of the device and an element proximate to the user, see 20140157442  9357183   10290325  10290325, see also  10212355 (intensity of beam based on lighting conditions), see also  8854605   20190037667

Disrupting cameras
20060098165

   calculate a first position adjustment or a first intensity adjustment for a first infrared element, of the plurality of infrared elements, based on the position information and the lighting information;  see position adjustment based on measured illumination and see position based on position of reflected light of camera,   20040109562  20120128330  7787706  20170026560, see also determining position and illumination based position , see also reflectance of light for providing position, such that position is controlled based on light reflectance   20140084809  20120262550 (beam reflectance angle to track object based on light reflectance and position based and direction, see also while tracking motion changes to account for processing lags  8749524  20150035440
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117